******************************************************
  The ‘‘officially released’’ date that appears near the
beginning of each opinion is the date the opinion will
be published in the Connecticut Law Journal or the
date it was released as a slip opinion. The operative
date for the beginning of all time periods for filing
postopinion motions and petitions for certification is
the ‘‘officially released’’ date appearing in the opinion.
In no event will any such motions be accepted before
the ‘‘officially released’’ date.
  All opinions are subject to modification and technical
correction prior to official publication in the Connecti-
cut Reports and Connecticut Appellate Reports. In the
event of discrepancies between the electronic version
of an opinion and the print version appearing in the
Connecticut Law Journal and subsequently in the Con-
necticut Reports or Connecticut Appellate Reports, the
latest print version is to be considered authoritative.
  The syllabus and procedural history accompanying
the opinion as it appears on the Commission on Official
Legal Publications Electronic Bulletin Board Service
and in the Connecticut Law Journal and bound volumes
of official reports are copyrighted by the Secretary of
the State, State of Connecticut, and may not be repro-
duced and distributed without the express written per-
mission of the Commission on Official Legal
Publications, Judicial Branch, State of Connecticut.
******************************************************
  JAMES BUCKLEY HEATH ET AL. v. BENJAMIN
             W. HEATH ET AL.
                (AC 34759)
          DiPentima, C. J., and Gruendel and Alvord, Js.
        Argued March 20—officially released May 13, 2014

  (Appeal from Superior Court, judicial district of
Hartford, Graham, J. [motion to cite in]; Hon. Joseph
     Q. Koletsky, judge trial referee [judgment].)
  Richard P. Weinstein, for the appellants (plaintiffs).
  John Q. Gale, with whom were Derek G. Poirier
and Kelcie Reid, law student intern, for the appellee
(substitute defendant Maria E. Heath, executrix of the
estate of Benjamin W. Heath).
  J. Tyler Butts, for the appellees (defendant Hembdt
Catawba, LLC, et al.).
                          Opinion

  ALVORD, J. The plaintiffs, James Buckley Heath,
Pamela Palmer, John A. Buckley, Priscilla L. Hamill,
Elizabeth H. Harmon, and Timothy Heath, appeal from
the judgment of the trial court, rendered after a trial
to the court, in favor of the defendant Benjamin W.
Heath.1 On appeal, the plaintiffs contend that the court
incorrectly interpreted the terms of the trust indenture
at issue.2 We disagree and affirm the judgment of the
court.
   The trial court found the following relevant facts.
The plaintiffs are six of the ten children3 of Aloise Buck-
ley Heath (decedent) and the defendant, the decedent’s
husband. During her life, the decedent was a settlor
and one of twenty-seven original beneficiaries of a trust
indenture drafted in 1953, known as the Hembdt Trust.
The terms of the Hembdt Trust provided that upon the
decedent’s death, her interests would pass to her ‘‘legal
representatives, heirs-at-law or next of kin.’’ In 1967, the
decedent passed away in Connecticut. Her will provided
for the creation of ‘‘several testamentary trusts, includ-
ing a testamentary trust for the benefit of [the defen-
dant] (marital trust) and a [testamentary] trust for her
children (children’s trust).’’ ‘‘Upon the decedent’s death,
the trustees and executors of [her] will determined that
[the] provision [of the Hembdt Trust] required [the
Hembdt Trust] interests to pass into the decedent’s
estate, which, in accordance with [the terms of] her
will, resulted in the [Hembdt Trust] interests being dis-
tributed between the marital trust and [the] children’s
trust . . . .’’4
  On June 3, 2009, the plaintiffs brought the present
action against the defendant. The essence of their three
count complaint was that the entirety of the decedent’s
interests in the trust should have been distributed to
them as the decedent’s heirs-at-law, and should not
have passed to her estate. In relevant part, the plaintiffs
sought damages, an accounting, and a declaratory judg-
ment that the Hembdt Trust assets ‘‘are properly trans-
ferred to the plaintiffs . . . .’’ The defendant denied the
plaintiff’s substantive allegations and raised multiple
special defenses.
   On March 13 and 14, 2012, the case was tried before
Hon. Joseph Q. Koletsky, judge trial referee. The plain-
tiffs’ case rested on the interpretation of paragraph
three of the trust, which stated: ‘‘Death of a Beneficiary
hereunder shall not cause the trust to terminate or
in any manner affect the powers of the Trustees. The
interest of such a deceased Beneficiary in the Trust
Fund and the accumulated undistributed net income to
the date of death shall pass to his or her legal represen-
tatives, heirs-at-law or next of kin in accordance with
the provisions of law applicable to the domicile of the
deceased Beneficiary.’’ (Emphasis added.) The plain-
tiffs argued that under these circumstances, the term
‘‘legal representatives’’ could only be interpreted to
mean ‘‘the children of [the decedent]’’ while the defen-
dant argued that the term could only mean ‘‘the [dece-
dent’s] executors or administrators.’’ In a written
memorandum of decision, released on June 5, 2012, the
court found the terms of the trust to be unambiguous
and determined that ‘‘the defendant’s interpretation [of
the trust] is correct . . . .’’5 The court held that ‘‘the
terms used within the four corners of the trust docu-
ment provide for the current distribution of the trust
interests, in the manner used by the trustees’’ and ren-
dered judgment in favor of the defendant. The plain-
tiffs appealed.
   Now before us, the plaintiffs argue that the trial
court’s interpretation of the section creates an unwork-
able document. They claim that if ‘‘legal representa-
tives’’ is interpreted to mean the executor or
administrator of a person’s estate, then there is no way
to also give meaning or effect to ‘‘heirs-at-law’’ or ‘‘next
of kin.’’ The plaintiffs assert that ‘‘the [section] will be
workable only if there is a meaning of all three terms
that is the same’’ and that it is possible to interpret the
three terms as synonymous ‘‘if they all refer to the
decedent’s lineal descendants, that is, her children.’’
(Emphasis omitted.) We are not persuaded.
   ‘‘If a [trust instrument] is unambiguous within its
four corners, intent of the parties is a question of law
requiring plenary review. . . . Where the language of
the [trust instrument] is clear and unambiguous, the
[instrument] is to be given effect according to its terms.
A court will not torture words to import ambiguity
where the ordinary meaning leaves no room for ambigu-
ity . . . .’’ (Internal quotation marks omitted.) Palozie
v. Palozie, 283 Conn. 538, 547, 927 A.2d 903 (2007).
‘‘[T]he issue of intent as it relates to the interpretation
of a trust instrument . . . is to be determined by exami-
nation of the language of the trust instrument itself and
not by extrinsic evidence of actual intent. . . . The
construction of a trust instrument presents a question
of law to be determined in the light of facts that are
found by the trial court or are undisputed or indisput-
able.’’ (Internal quotation marks omitted.) Taylor v.
Taylor, 117 Conn. App. 229, 235, 978 A.2d 538, cert.
denied, 294 Conn. 915, 983 A.2d 852 (2009). It is axiom-
atic that ‘‘we cannot rewrite . . . a trust instrument.’’
(Internal quotation marks omitted.) Ahern v. Thomas,
248 Conn. 708, 728, 733 A.2d 756 (1999).
   We have reviewed the court’s memorandum of deci-
sion, and we agree with the court that the terms in
paragraph three of the trust are not ambiguous. We also
agree that the specific terms ‘‘legal representatives,’’
‘‘heir-at-law,’’ and ‘‘next of kin’’ do not conflict. Although
the terms at issue are susceptible to multiple defini-
tions,6 when they are viewed in the context of the lan-
guage of the Hembdt Trust, it is clear that they were
not intended to be read synonymously as ‘‘lineal descen-
dants.’’ Accordingly, we agree with the well reasoned
conclusion of the trial court that these terms ‘‘provide
for the current distribution of the trust interests . . . .’’
      The judgment is affirmed.
      In this opinion the other judges concurred.
  1
     The initial complaint named, as additional defendants, James L. Buckley,
Cameron O. Smith, James R. Joyce, and the Bank of America. Prior to trial,
the action was withdrawn against all of the aforementioned defendants.
Hembdt Catawba, LLC, and Hembdt Associates, LLC, the current trustees of
the trust, were added as defendants for purposes of prospective declaratory
relief. While this appeal was pending, Benjamin W. Heath passed away and,
as per this court’s order, Maria E. Heath, the executrix of his estate, was
substituted as a party defendant.
   2
       The plaintiffs further argue that if we determine that the terms of the
trust are ambiguous, then the trial court erred in failing to consider the
extrinsic evidence that was presented at trial. Because we conclude that
the terms of the trust are unambiguous, we need not reach this claim.
   3
     The plaintiffs allege that the decedent’s other four children were given
notice of this action and elected not to participate in this litigation.
   4
     The distribution of the Hembdt Trust assets into the will’s trusts was
determined to be 54.3936 percent to the marital testamentary trust and
45.6064 percent to the children’s testamentary trust. Since that time and
until this action was brought, the interests in the trust have been distributed
in that manner according to these percentages.
   5
     The court summarized the defendant’s argument as follows: ‘‘[T]he term
‘legal representative’ [is] . . . used in conjunction with ‘heirs-at-law’ and
‘next of kin’ and, therefore, the clear intent of the [trust] [is] that upon the
death of an individual beneficiary, his or her interest would pass to: [1]
The beneficiary’s legal representatives, that is, the beneficiary’s executors,
assuming the person died testate, to be administered according to the benefi-
ciary’s will, or to the beneficiary’s administrators, if the person died intestate
and a probate estate was opened; [2] If the person died intestate and no
probate estate was opened, to that person’s heirs-at-law; and [3] If there
were no heirs at law, then distribution to the next of kin. If all three conditions
exist, then the last clause of paragraph three requires distributions in accor-
dance with the provisions of Connecticut law, which provide that when a
decedent leaves both a spouse and children, they both inherit. Additionally
. . . according to General Statutes § 45a-431, if a decedent leaves a will,
distribution is made according to the will.’’
   6
     ‘‘Legal representatives,’’ for example, may mean the executors or admin-
istrators of a deceased person; those entitled to take by inheritance; or the
children or lineal descendants of the decedent. See Smith v. Groton, 147
Conn. 272, 274–75, 160 A.2d 262 (1960); Brooks Bank & Trust Co. v. Beers,
120 Conn. 477, 480–81, 181 A. 391 (1935). Similarly, ‘‘next of kin’’ is ‘‘used
in the law with two meanings: first, the nearest blood relations according
to the law of consanguinity; and second, those entitled to take under the
statutory distribution of intestate estates.’’ Close v. Benham, 97 Conn. 102,
104, 115 A. 626 (1921). The term ‘‘heir-at-law,’’ also referred to as ‘‘legal
heir,’’ is generally taken to mean ‘‘those who would have been entitled to
inherit from [the decedent] under our statutes of distribution, had he [or
she] died intestate.’’ Daniels v. Daniels, 115 Conn. 239, 240–41, 161 A. 94
(1932). Under our statutes of distribution, this would include a surviving
spouse and lineal descendants. See General Statutes §§ 45a-437 and 45a-438.